Citation Nr: 1445605	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-05 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred on June 9, 2010. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 decision by the Fee Basis Unit of the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida.

In August 2013 the Veteran and his spouse testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the VA Regional Office (RO) in St. Petersburg, Florida.  A transcript of the hearing of record is associated with the Veteran's electronic file in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The claim was denied by the AOJ based on a determination that a valid claim was not filed within 90 days of the date of service for which payment/reimbursement is claimed.  The Veteran and his spouse insist on appeal that they mailed letters to the VAMC Fee Basis Unit at West Palm Beach VAMC on July 5, 2010, and on July 15, 2010, which enclosed the relevant medical bills, and that accordingly the claim was timely filed.

In support of his contention of timely filing, the Veteran has submitted copies of cover letters dated July 5, 2010, and July 15, 2010.  These cover letters are addressed simply to "West Palm Beach Veterans hospital Fee Basis Office," without a street address.  Accordingly, the Board cannot determine if these letters would have been deliverable by the Postal Service.  However, based on the testimony of the Veteran and his spouse that the claims were mailed, the AOJ should attempt to verify with the Fee Basis Office in West Palm Beach VAMC if such correspondence was received.  Inquiry should also be made the Stuart VA clinic, which is the Veteran's usual outpatient provider, as well as to the St. Petersburg Regional Office in case his letters were referred to either location and placed in the Veteran's file at those facilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request a search of records at the St. Petersburg Regional Office, the Stuart VA clinic and at the West Palm Beach VAMC to determine whether the Veteran's correspondence dated July 5, 2010, and July 15, 2010, was received at either of those facilities.  If so, the AOJ should determine whether such correspondence represents timely filing of a qualifying claim.

2.  After completion of the above, and any additional development deemed necessary, the AOJ should again review the record.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if in order

By this remand the Board intimates no opinion in regard to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



